DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-11, 13-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not traverse the examiner’s assertion of official notice in the response filed 12/17/2021 and the well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-10, 13-19, 21-27, 29-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US 2011/0157776).
Regarding claim 1, Ishida et al. disclose in fig. 2, a solid electrolytic capacitor comprising: 
at least one capacitor element (1-6) including an anode body (1, 2) that includes a dielectric layer (2) and an anode drawing part exposed from the dielectric layer (2 – not illustrated but is connected to anode terminal – [0045]), a solid electrolyte layer (4) that at least partially covers the dielectric layer (2), and a cathode layer (5) that at least partially covers the solid electrolyte layer (4);
an outer packaging resin (not illustrated – [0045]) that covers the at least one capacitor element (1-7); and
a coating layer (7) disposed between the solid electrolyte layer (7) and the outer packaging resin (not illustrated – [0045]), the coating layer (7) containing a fluorine compound ([0041], [0058], claims 4, 11, and 16), wherein:
a surface of the solid electrolyte layer (4) has an exposed area (fig. 2) that is not covered with the cathode layer (5),
in a surface of the at least one capacitor element (1-6), the anode drawing part (1 – not illustrated but is connected to anode terminal – [0045]), the exposed area (see fig. 2 – 4) and the cathode layer (5) are disposed in order in a longitudinal direction of the at least one capacitor element,

the coating layer (7) covers at least the exposed area (see fig. 2).
Regarding claim 4, Ishida et al. disclose the at least one capacitor element includes a plurality of capacitor elements [0052], and a structure in which the plurality of capacitor elements [0052] are stacked to each other is covered with the outer packaging resin [0052].
Regarding claim 5, Ishida et al. disclose a pair of capacitor elements (stacked – [0052]) adjacent to each other among the plurality of capacitor elements are joined at a junction portion (6), and the coating layer (7) is formed at least partially on an area other than the junction portion (6), the area being a part of a surface of each of the plurality of capacitor elements. 
Regarding claim 6, Ishida et al. disclose the coating layer (7) is disposed at least partially between a pair of capacitor elements [0052] adjacent to each other among the plurality of capacitor elements [0052].
Regarding claim 7, Ishida et al. disclose the coating layer has oil repellency with a contact angle greater than or equal to 50 degrees.
Claim 7 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 1 above, the Ishida et al. reference teaches the claimed coating layer.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 8, Ishida et al. disclose the anode body includes an anode-side conductive part (1 – [0002]) having a flat plate shape ([0002]) and the dielectric layer (2) disposed on at least one surface in a thickness direction of the anode-side conductive part.
Regarding claim 9, Ishida et al. disclose the solid electrolyte layer includes a conductive polymer [0029].
Regarding claim 10, Ishida et al. disclose a solid electrolytic capacitor comprising at least one capacitor element (1-7) including an anode body (1) that include a dielectric layer (2), an anode drawing part exposed from the dielectric layer (2 – not illustrated but is connected to anode terminal – [0045]), a solid electrolytic layer (4) that at least partially covers the dielectric layer (2), and a cathode layer (5) that at least partially covers the solid electrolyte layer (4);
an outer packaging resin (not illustrated – [0045]) that covers the at least one capacitor element; and a coating layer (7) disposed between the solid electrolyte layer (4)  and the outer packaging resin (not illustrated – [0045]), the coating layer (4) having oil repellency (fluorine compound - [0041], [0058], claims 4, 11, and 16), wherein: 

in a surface of the at least one capacitor element, the anode drawing part (not illustrated – connected to anode terminal), the exposed area (see fig. 2), and the cathode layer (5) are disposed in order in a longitudinal direction of the at least one capacitor element (1-6),
the exposed area (see fig. 2) is an area from an end edge of the solid electrolyte layer (4) at a side close to the anode drawing part (left) to an end edge of the cathode layer (5), and the coating layer (6) covers at least the exposed area.
While Ishida et al. do not specifically teach that the coating layer has an oil repellency, it’s understood to be an inherent feature.  
Claim 10 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 10 above, the Ishida et al. reference teaches the disclosed coating layer.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 13, Ishida et al. disclose the at least one capacitor element includes a plurality of capacitor elements [0052], and a structure in which the plurality of capacitor elements [0052] are stacked to each other is covered with the outer packaging resin [0052].
Regarding claim 14, Ishida et al. disclose a pair of capacitor elements (stacked – [0052])  adjacent to each other among the plurality of capacitor elements are joined at a junction portion (6), and the coating layer (7) is formed at least partially on an area other than the junction portion (6), the area being a part of a surface of each of the plurality of capacitor elements. 
Regarding claim 15, Ishida et al. disclose the coating layer (7) is disposed at least partially between a pair of capacitor elements [0052] adjacent to each other among the plurality of capacitor elements [0052].
Regarding claim 16, Ishida et al. disclose the coating layer has oil repellency with a contact angle greater than or equal to 50 degrees.
Claim 16 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 10 above, the Ishida et al. reference teaches the claimed coating layer.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was 
Regarding claim 17, Ishida et al. disclose the anode body includes an anode-side conductive part (1 – [0002]) having a flat plate shape ([0002]) and the dielectric layer (2) disposed on at least one surface in a thickness direction of the anode-side conductive part.
Regarding claim 18, Ishida et al. disclose the solid electrolyte layer includes a conductive polymer [0029].
Regarding claim 19, Ishida et al. disclose a solid electrolytic capacitor comprising:
at least one capacitor element (1-6) including an anode body (1) that includes a dielectric layer (2) and a solid electrolyte layer (4) that at least partially covers the dielectric layer (2);
an outer packaging resin (not illustrated – [0045]) that covers the at least one capacitor element (1-6); and
a coating layer (7) disposed between the solid electrolyte layer (7) and the outer packaging resin [0045], the coating layer containing a fluorine compound ([0041], [0058], claims 4, 11, and 16),
the anode body includes an anode-side conductive part having a plate shape 0022] and the dielectric layer (2) disposed on at least part of a first surface (bottom) of 
the coating layer (7) covers at least part of a second surface (top) of the solid electrolyte layer (4), the second surface (top) being opposed to the first surface (bottom) and located at a side far from the anode body (1).
Regarding claim 21, Ishida et al. disclose the at least one capacitor element further includes a cathode layer (5) at least partially covering the solid electrolyte layer (4),
the solid electrolyte layer (4) has an exposed area that is not covered with the cathode layer (4), and the coating layer (7) covers at least the exposed area.
Regarding claim 22,  Ishida et al. disclose the at least one capacitor element includes a plurality of capacitor elements [0052], and 
a structure in which the plurality of capacitor elements [0052] are stacked to each other is covered with the outer packaging resin [0052].
Regarding claim 23, Ishida et al. disclose a pair of capacitor elements (stacked – [0052])  adjacent to each other among the plurality of capacitor elements are joined at a junction portion (6), and 
the coating layer (7) is formed at least partially on an area other than the junction portion (6), the area being a part of a surface of each of the plurality of capacitor elements. 
Regarding claim 24, Ishida et al. disclose the plurality of capacitor elements [0052] includes a first capacitor element [0052] and a second capacitor element [0052] which are adjacent to each other, and 

Regarding claim 25, Ishida et al. disclose the coating layer has oil repellency with a contact angle greater than or equal to 50 degrees.
Claim 25 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 19 above, the Ishida et al. reference teaches the claimed coating layer.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 26, Ishida et al. disclose the solid electrolyte layer includes a conductive polymer [0029].
Regarding claim 27, Ishida et al. disclose a solid electrolytic capacitor comprising:
at least one capacitor element (1-6) including an anode body (1) that includes a dielectric layer (2) and a solid electrolyte layer (4) that at least partially covers the dielectric layer (2);

a coating layer (7) disposed between the solid electrolyte layer (4) and the outer packaging resin [0047],
the coating layer having oil repellency (fluorine compound - [0041], [0058], claims 4, 11, and 16), wherein:
the anode body (1) includes an anode-side conductive part (left) having a plate shape [0022] and the dielectric layer (2) disposed on at least part of a first surface (bottom) of the anode-side conductive part (left), the first surface being perpendicular to a thickness direction (top-bottom) of the anode-side conductive part, and
the coating layer (7) covers at least part of a second surface (top) of the solid electrolyte layer (4), the second surface (top) being opposed to the first surface (bottom) and located at a side far from the anode body (1).
While Ishida et al. do not specifically teach that the coating layer has an oil repellency, it’s understood to be an inherent feature.  
Claim 27 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 27 above, the Ishida et al. reference teaches the disclosed coating layer.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 
Regarding claim 29, Ishida et al. disclose the at least one capacitor element further includes a cathode layer (5) at least partially covering the solid electrolyte layer (4),
the solid electrolyte layer (4) has an exposed area that is not covered with the cathode layer (4), and the coating layer (7) covers at least the exposed area.
Regarding claim 30, Ishida et al. disclose the at least one capacitor element includes a plurality of capacitor elements [0052], and 
a structure in which the plurality of capacitor elements [0052] are stacked to each other is covered with the outer packaging resin [0052].
Regarding claim 31, Ishida et al. disclose a pair of capacitor elements (stacked – [0052]) adjacent to each other among the plurality of capacitor elements are joined at a junction portion (6), and 
the coating layer (7) is formed at least partially on an area other than the junction portion (6), the area being a part of a surface of each of the plurality of capacitor elements. 
Regarding claim 32, Ishida et al. disclose the plurality of capacitor elements [0052] includes a first capacitor element [0052] and a second capacitor element [0052] which are adjacent to each other, and 

Regarding claim 33, Ishida et al. disclose the coating layer has oil repellency with a contact angle greater than or equal to 50 degrees.
Claim 33 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 27 above, the Ishida et al. reference teaches the claimed coating layer.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 34, Ishida et al. disclose the solid electrolyte layer includes a conductive polymer [0029].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 11, 20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2011/0157776) in view of AAPA (Applicant’s admitted prior art).
Regarding claims 2, 11, 20, and 28, Ishida et al. disclose the claimed invention except for the outer packaging resin [0045] includes a wax component. 
AAPA disclose an outer packaging that comprises a wax component it is known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Ishida et al. so that the outer packaging resin includes a wax component, since insulator materials are selected based on design considerations and trade offs between cost, mechanical properties, and dielectric properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC THOMAS
Primary Examiner
Art Unit 2848